DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 4, 2022 has been entered.
The RCE filing of April 4, 2022 is considered herein.
Claims 6, 7, 9 and 11 have been amended.
Claims 1-11 remain pending with claims 1-5 being withdrawn to the non-elected species.
Claims 6-11 are considered on the merits herein.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 currently requires the concave portion to be exposed to “the outside the building”.  Please amend the claim to follow conventions of grammar stating “the outside of the building”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 now requires “the light capturing element having a bottom and a portion with a concave form facing the concave portion of the at least one light collector” yet the lightbulb shaped element of the instant specification is neither described as having a concave form nor the relationship of the concave form relative to the concave portion of the light collector “to substantially capture the incoming light directed from the reflective inner surface toward the first focal spot”.  Figure 5 of the instant application shows a traditional lightbulb shaped device the applicant assigns as “the light capturing element 20” which is present within the concave portion 15, per paragraph [0057].  The applicant further describes the lightbulb shaped element to have a “support” which can be interpreted to be analogous to the bottom portion described in amended claim 6.  However, there is no description of the lightbulb shaped element as having “a portion with a concave form” instead showing the light capturing element 20 to protrude or have convex shaping relative to the bottom portion and concave portion 15.  If the applicant is intending the interior top surface of the light capturing element to be interpreted as the “portion with the concave form”, there is no teaching of this surface providing the substantial “capture” of “the incoming light directed from the reflective inner surface toward the first focal spot” and no discussion of this surface in the written description.  Paragraph [0059] teaches light capturing element 20 to need to comprise “a light transmitting surface” to “effectively capture incoming and focused light” and that it “occupies space around the focal spot that can capture light” but the use of terminology such as “substantially capture the incoming light directed from the reflective inner surface” is not addressed in the specification as filed, rendering the claim further susceptible to clarity issues pertaining to the relative terminology “substantially” as the specification provides no clarity thereof.  If the applicant is seeking to identify this interior surface as the “portion with the concave form” to capture incoming light based on figure 5, this is not addressed expressly in the specification as written and would need amendment (without adding new matter).  Based on the amendment as filed however, the applicant introduces language which is not supported by the specification as filed and would need to address the above language by amending the claims to reflect the components provided within the specification as filed.
Claims 7-11 depend from rejected independent claim 6 and are therefore also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 now requires “the light capturing element having a bottom and a portion with a concave form facing the concave portion of the at least one light collector”.  It is unclear if the intention of this statement is to require the entire light capturing element to face the concave portion of the at least one light collector, a either side of a portion with a concave form to face the concave portion of the light collector, the concave face of the portion of the concave form to face the concave portion of the light collector or an alternative interpretation of this clause.  Please make clear the intention of this phrase as this is not expressly clear in the claim language or made clear from the specification.  This intention can be achieved by separating this into separate limitations wherein the pieces of the light capturing element are introduced, then the relationship of the pieces to the concave portion of the light collector are addressed, as in accordance with the instant specification.
Claim 6 recites the limitation "the second focal spot" in lines 2-4 of the final limitation.  There is insufficient antecedent basis for this limitation in the claim and a lack of clarity as to wherein the light guide is to be located.  Upon amendment to the second to last limitation of the claim, the second focal spot language was removed.  The claim seems to intend the bottom of the light capturing element to read on the previously claimed second focal spot with paragraphs [0064] and [0065] of the specification as filed showing the light guide to be present at the bottom of the light capturing element, just as is discussed in the claim to occur at the second focal spot, but this relationship is not detailed in the claim as written.  Please amend the claim to reflect the new location of the light guide relative to the newly defined light capturing element.
Claims 7-11 depend from rejected independent claim 6 and are therefore also rejected.
Claim 11 is further unclear in its requirement for the light sensor to be “instructing a level of electrical lighting in a room of the light output”.  It is unclear if the sensor is providing control of the level of light, if the light sensor is to provide instruction to another component to control the level of light, if the level of light is controlled based on the sensor reading or an alternative arrangement.  Paragraph [0088] details the light sensor will instruct the electrical lighting to change based on the level of lighting sensed by the light sensor to control the desired lighting level, but the claim does not make the relationship between the light sensor and the electrical lighting clear.
Claim Interpretation
Claim 6 requires the light capturing element to have “a bottom and a portion with a concave form facing the concave portion of the at least one light collector”.  As addressed in the 35 USC 112 (b) rejection above, this limitation lacks clarity as to what portion or entirety of the light capturing element is to face the concave portion of the light collector and the specification does not address this relationship.  It is the position of the examiner to interpret this limitation within the broadest reasonable interpretation wherein the entirety of the light capturing element is to face the concave portion of the at least one light collector and to comprise a bottom and concave portion which receives the reflected light from the reflective inner surface, as claimed. 
Claim 6 requires the light guide to be present at the undefined second focal point.  Based on the disclosure of the specification as filed at paragraphs [0065] and [0065] and the definition of the bottom of the light capturing element defined in the claim, the intended location of the light guide seems to be the bottom of the light capturing element.  For this reason and in the interest of compact prosecution, the second focal point of the instant claim is interpreted to be analogous with the bottom of the light capturing element for this action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHERNEY (US Patent 5,501,743), in view of YOSHINO (US Patent 6,037,535) and WATKINS (US PG PUB 2014/0158182).  BULB (Montes de Oca, Samantha. “Home Lighting 101: A Guide to Understanding Light Bulb Shapes, Sizes, and Codes.” Super Bright LEDs Knowledgebase, 29 July 2016, https://www.superbrightleds.com/blog/home-lighting-101-guide-understanding-light-bulb-shapes-sizes-codes/2315/) is cited herein as evidence. 
Regarding claim 6, CHERNEY teaches a system (figure 1) for a building (structure, 10) for performing light conversion in a building (abstract), the system comprising: 
- at least one unit (15) located inside the building (10) and comprising: 
- a solar panel comprising photovoltaic cells (c. 3, l. 48-52, wherein a plate is interpreted to include cells and read on the claimed panel), 
- at least one light collector (11/12/13/60 of figures 1 and 5) located outside the building (10, shown in figure 1 to be outside the structure), the at least one light collector comprising: 
- a concave portion (13) for receiving incoming light and comprising a reflective inner surface in the concave portion (c. 3, l. 34-36 identifying the surface of the concave portion 13 as a reflector) facing the incoming light for reflecting the incoming light toward a first focal spot defined by a geometry of the concave portion (wherein reflection will be directed at the collectors of the tower 11, c. 3, l. 20-45, wherein the location of the directed reflection or collectors is interpreted to read on the claimed first focal spot as these collectors receive the reflected light); 
- a light capturing element (12/62), located within the concavity of the concave portion (shown in figure 1 to occur at the lower capturing elements 12) and surrounding the first focal spot (wherein reflection of light to the collectors 12/62 is indicative of reflection to a focal spot as described relative to the “a concave portion” of the claim above),
- a light guide (14/17) forming a network and extending from the at least one light collector (11/12/13/60) to the at least one unit (15), the light guide having a light-receiving end (63 of figure 5) the light guide being connectable to the enclosure of the at least one unit via the input (optical fibers shown to attach the panels, figures 3 and 4, c. 4, l. 10-12).
	CHERNEY fails to address the solar panel being free of any light-absorbing coating, or light-reflecting coating covering the photovoltaic cells, thus having raw photovoltaic cells exposed; and - an enclosure surrounding the solar panel and comprising an input.  Moreover, while CHERNEY teaches the use of a light capturing element (12/62) which is shaped with concavity to collect the light reflected thereto and a light guide within the collector (c. 2, l. 16-19), CHERNEY is silent to “the light capturing element to having a lightbulb shape”, “with a bottom portion and a portion with a concave form facing the concave portion of the at least one light collector to substantially capture the incoming light directed from the reflective inner surface toward the first focal spot, to reflect the incoming light within the light capturing element, and to direct by reflection the incoming light from the portion with the concave form towards the bottom of the light capturing element to reach the bottom of the light capturing element” and for the “light guide being held at the second focal spot” (interpreted to be the bottom of the light capturing element as discussed in the 35 USC 112 rejection and claim interpretation sections above) “to substantially capture the4File no.: P3876US02 incoming light directed toward the second focal spot” (also interpreted as the bottom of the light capturing element).
	WATKINS teaches a unit for electricity generation (abstract) from a light source inside a building comprising a solar panel (80/82) with input 46 from light guides (18/54 and subsequent piping) as discussed in paragraphs [0021], [0022], [0024] and [0025], just as in CHERNEY.  WATKINS teaches the use of an enclosure in paragraph [0020] to confine the light directing to the photovoltaics, ensuring light does not escape.  Paragraph [0025] details the optional use of anti-reflective surfaces on the solar cell, fulfilling the claim, which requires no anti-reflective surfaces, as it is the position of the examiner that the removal of reflective surfaces from the surface or coverings fulfills the claim’s requirement of a “raw” cell in paragraph 6 of the specification.  Moreover, the removal of additional protective layers would have been obvious to one of ordinary skill due to the enclosed locality of the solar cells as protective layers or additional coatings are directed to address environmental stresses from external outdoor issues, which would in turn streamline manufacturing saving time and money in processing.  In addition, MPEP section 2144.04 (II) (A) indicates omission of an element and its function is obvious if the function of the element is not desired.  Herein, WATKINS makes clear the anti-reflective features are not needed and the enclosed organization of the cells make clear external protection is not needed or necessary.  For this additional reason, one of ordinary skill would also be motivated to omit protecting and additional coatings as these features are not needed due to the interior arrangement and unnecessary anti-reflective coating.  The device of WATKINS provides the necessary protection via the enclosure rendering additional protective layers redundant and unnecessary.  
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the enclosed photovoltaic cells without coatings (raw cells) as in WATKINS, as the photovoltaic stack of CHERNEY, so as to maximize light incidence with the surface (enclosure) and require no further processing (raw cells) for the cells to be effective for power generation, saving time and money, while ensuring their intended use is preserved.  This combination renders obvious a “solar panel being free of any light-absorbing coating, or light-reflecting coating covering the photovoltaic cells, thus having raw photovoltaic cells exposed”.
Moreover, while CHERNEY teaches the use of a light capturing element (12/62) which is shaped with concavity to collect the light reflected thereto and a light guide within the collector (c. 2, l. 16-19), modified CHERNEY is also silent to “the light capturing element to having a lightbulb shape”, “with a bottom portion and a portion with a concave form facing the concave portion of the at least one light collector to substantially capture the incoming light directed from the reflective inner surface toward the first focal spot, to reflect the incoming light within the light capturing element, and to direct by reflection the incoming light from the portion with the concave form towards the bottom of the light capturing element to reach the bottom of the light capturing element” and for the “light guide being held at the second focal spot” (interpreted to be the bottom of the light capturing element as discussed in the 35 USC 112 rejection and claim interpretation sections above) “to substantially capture the4File no.: P3876US02 incoming light directed toward the second focal spot” (also interpreted as the bottom of the light capturing element).
YOSHINO teaches a light conversion system for a building (shown in figure 1) comprising light collectors and an optical fiber system (as discussed in the abstract), just as in CHERNEY.  YOSHINO teaches the use of a light capturing element (11, as shown in figure 3, “lens elements” wherein a lens is known in the art to provide light capturing functionality) having a lightbulb shape (wherein light capturing element 11 is shaped light a BR series bulb as in evidentiary reference BULB).  Moreover, figure 3 shows light capturing element (11) to have a bottom portion (19/21, figure 3, guide portion) and a portion with a concave form (11a, figure 3, wherein concavity is shown in the way the instant application shows the lightbulb shape to be concave in figure 5 of the instant application, protruding vertically relative to the bottom of the light capturing element, while an interior surface of the lens 11a reads on a concave form as well) to reflect the incoming light within the light capturing element and to direct by reflection the incoming light from the portion with the concave form towards the bottom of the light capturing element to reach the bottom of the light capturing element (c. 2, l. 22-37 and c. 5, l. 16-27 details the use of reflection of light received by the concave portion 11 within guide portions 19/21, interpreted as the bottom portion, toward the bottom or rear end of the guide portion 21).  Column 5, l. 27-31 details connection of the bottom of the light capturing element (11/19/21, lens element and guide element of YOSHINO) with the light guide (25, optical fiber) to substantially capture or receive the light reflected within the light collector (wherein the connection point is interpreted to read on the second focal spot of the claim, interpreted to be the bottom of the light capturing element as discussed in the 35 USC 112 rejection and claim interpretation sections above).  YOSHINO teaches the use of this light collection or capturing element to provide superior sunlight gathering and receiving capabilities while decreasing the amount of light lost during direction to the fibers in c. 1, l. 66-c. 2, l. 5 and c. 6, l. 31-35.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the specific lens element structure 11 of YOSHINO as the lens, light collectors 12 of CHERNEY so as to enable collection of light with superior light gathering and receiving capabilities while reducing the light lost prior to reaching the light guide.  The substitution of these elements for each other renders the claimed “light capturing element” and the presence of an individual capturing device 11 of YOSHINO as the individual capturing device 12 within the tower 11 of CHERNEY would render light capturing elements which face “the concave portion of the at least one light collector to substantially capture the incoming light directed from the reflective inner surface toward the first focal spot”, in line with the claim interpretation detailed above.
Regarding claim 7, YOSHINO teaches the light guide (25) to be present at the bottom of the light capturing element (19/21) connecting the light capturing element within the light collector to the light guide.
Regarding claim 8, the use of multiple is well within the ability of one of ordinary skill and obvious to allow for increased opportunity for power generation due to the presence of more photovoltaic cells.  Moreover, CHERNEY teaches the manipulation of the light guides to accommodate multiple units inside in c. 3, l. 41-48.
Regarding claim 9, figure 1 of CHERNEY shows the collector (11/12) to be located outside the building.
Regarding claim 10, while CHERNEY teaches the use of the light guide for multiple uses (photovoltaic stack/photothermal power generation, c. 3, l. 41-47), YOSHINO teaches a least one lighting output (7) to which the light guide (5) is connectable to output light therefrom (as described in c. 4, l. 28-33 to cause collected light to shine indoors).  It would have been obvious to utilize a portion of the collected light for the purpose of light output indoors so as to allow for lighting of a room or building.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHERNEY, in view of WATKINS, and YOSHINO, as applied to claim 10 above, and further in view of WEMMER (US Patent 8,459,851).
Regarding claim 10, while CHERNEY teaches the use of the light guide for multiple uses (photovoltaic stack/photothermal power generation, c. 3, l. 41-47) and YOSHINO teaches the use of the light of the light guide to provide light output within the building (c. 4, l. 28-33) modified CHERNEY is silent to a light sensor to monitor the light outputted from the lighting output, the light sensor instructing a level of electrical lighting in a room of the light output..
WEMMER teaches a lighting device for a building as shown in figure 1 comprising a unit (120) located inside the building (106) and a light collector unit (104) located exterior to the building (106) with a light guide network (118) present therebetween, just as in modified CHERNEY.  WEMMER teaches light from the light guide (114) to be lighting output via enclosure (120/140) to the surrounding room as shown in figure 1, similar to that of YOSHINO.  WEMMER teaches the use of a light sensor (162) within the space to monitor the light emitted through the lighting output and control the use of additional light sources (LED, 150, wherein control of the light level described in WEMMER is interpreted to be equivalent with the claimed “instructing” the light level output in the room) if necessary as discussed in column 3, lines 45-56 and column 4, lines 16-25 to maintain a sufficient amount of desired light within the building.
At the time of filing, it would have been obvious to one of ordinary skill to utilize a light sensor and , as in WEMMER et al, to detect the light output of the light guide of modified CHERNEY to enable consistent lighting levels to be reached while allowing for changing light levels supplied by the light guide.
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
On pages 8 and 9, the applicant argues the combination of CHERNEY and WATKINS (specifically CHERNEY) does not address “any portion with a concave form would face the parabolic reflector”, featured in the new amended language.
The examiner argues the combination of CHERNEY, YOSHINO and WATKINS now put forth to address the new limitations does address the claim as now presented.  Furthermore, it is the position of the examiner that the claim does not require the concave surface of the light capturing element to face the parabolic reflector as is seemingly alluded to in the arguments of the 1st paragraph of page 9.  As described in the 35 USC 112 (b) and claim interpretation sections, based on the language of the claim, the light capturing element is interpreted to be required to face the concave portion of the at least one light collector, not the face of the portion with a concave form.  If the applicant seeks the orientation described at page 9 in the first paragraph of the remarks, the specification and claims would need to reflect this desired position, as at present they do not.
Starting at the 2nd paragraph of page 9 of the remarks, the applicant argues the tower of CHERNEY does not read on the lightbulb shape “that would have a portion having a concave form that would face the concave portion of the parabolic reflector”.
The claimed light capturing element is taught in the rejection as the use of the light capturing lens element 11 of YOSHINO substituted for the light capturing lens elements 12 within the tower 11 of CHERNEY, not the tower itself.  For this reason, the new groups submitted herein to address the new scope of claim 6 address the new limitations, not CHERNEY alone as the applicant argues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        6/3/2022